SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934for the period ended December 31, 2005 ¨ Transition report under Section 13 or 15(d) of the Exchange Act for the transition period fromto Commission file number:000-30805 DUTCH GOLD RESOURCES, INC. (FORMERLY SMALL TOWN RADIO, INC.) (Exact name of small business issuer as specified in its charter) Nevada 84-1125214 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£NoT State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at December 31, 2005 Common Stock, par value $0.001 per share 13,109,000 Transitional Small Business Disclosure Format:Yes£NoT TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET CONSOLIDATED STATEMENTS OF OPERATION CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONSOLIDATED FINANCIAL STATEMENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION FORWARD LOOKING STATEMENTS OVERVIEW AND RESULTS OF OPERATIONS TWELVE MONTH BUSINESS OUTLOOK OPERATING EXPENSES AND CAPITAL EXPENDITURES SOURCE OF REVENUE DISPOSITION OF ASSETS OPERATING LOSSES LIQUIDITY AND CAPITAL RESOURCES ITEM 3. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2005 December 30, 2005 Assets Current Assets Cash $ 1,036 Total current assets 1,036 TOTAL ASSETS $ 1,036 Liabilities and Stockholders' Deficit Current Liabilities Notes payable-stockholders $ 535,500 Accounts payable 616,817 Accounts payable-related party 787,500 Accrued interest 180,635 Accrued settlement costs 260,000 Loans from shareholders 12,005 Total current liabilities 2,392,457 Stockholders’ Deficit Preferred stock, $.001 par value 100,000,000 authorized, no share issued and outstanding - Common stock, $.001 par value 100,000,000 authorized, 11,059,000 issued and outstanding 13,109 Additional paid-in-capital 1,819,814 Accumulated deficit (4,224,344 ) Total stockholders’ deficit (2,391,421 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,036 See notes to consolidated financial statements F-1 DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 Three Months Ended December 31, 2005 Three Months Ended December 31, 2004 Net Sales $ - $ - Operational Expenses 60,553 60,079 Operating loss (60,553 ) (60,079 ) Other income (expense) Interest1 (4,387 ) (4,922 ) Income before income taxes (64,940 ) (65,001 ) Income tax provision - - Net income (loss) (64,940 ) (65,001 ) Basic and fully diluted earnings per share $ (0.00 ) $ (0.00 ) Weighted average shares outstanding 13,109,000 13,109,000 See notes to consolidated financial statements F-2 DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED DECEMBER 31, 2 Six Months Ended December 31, 2005 Six Months Ended December 31, 2004 Net Sales $ - $ - Operational Expenses 117,307 127,032 Operating loss (117,307 ) (127,032 ) Other income (expense) Interest (8,774 ) (9,844 ) Income before income taxes (126,081 ) (136,876 ) Income tax provision - - Net income (loss) (126,081 ) (136,876 ) Basic and fully diluted earnings per share $ (0.01 ) $ (0.01 ) Weighted average shares outstanding 13,109,000 13,109,000 See notes to consolidated financial statements F-3 DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2 Six Months Ended December 31, 2005 Six Months Ended December 31, 2004 Operating Activities Net income (loss) $ (126,081 ) $ (136,876 ) Adjustments to reconcile net loss to cash used by operating activities Changes in assets and liabilities Accounts receivable - - Accounts payable 600 280 Accounts payable-related party 112,500 119,300 Accrued interest 8,774 9,844 Accrued expenses - - Net cash used by operating activities (4,207 ) (7,452 ) Investing activities Note receivable lending - - Net cash used by investing activities - - Financing activities Notes payable payments (10,000 ) 5,000 Loans from shareholders 6,800 - Notes payable borrowings 8,000 - Net cash provided by financing activities 4,800 5,000 Net (decrease)increase in cash 593 (2,452 ) Cash, beginning of period 443 4,339 Cash, end of period $ 1,036 $ 1,887 See notes to consolidated financial statements F-4 DUTCH GOLD RESOURCES, INC. (formerly SMALL TOWN RADIO, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE1—NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. NATURE OF OPERATIONS The Company was incorporated in Colorado on October 13, 1989 as Ogden, McDonald & Company for the purpose of seeking out acquisitions of properties, businesses, or merger candidates, without limitation as to the nature of the business operations or geographic location of the acquisition candidate. On July 22, 1996, Ogden, McDonald & Company completed a transaction pursuant to which the shareholders of Worldwide PetroMoly Corporation, a Texas corporation, acquired approximately 90.6% of the shares outstanding in Ogden, McDonald
